Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154489                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  TERI WALTERS and KIM WALTERS,                                                                           Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                      Justices


  v                                                                 SC: 154489
                                                                    COA: 319016
                                                                    Eaton CC: 12-000658-NH
  DONALD S. FALIK, D.D.S., d/b/a FALIK
  FAMILY DENTISTRY, ROBERT C.
  FALIK, D.D.S., and JANE DOE,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 16, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing:    (1) whether the Court of Appeals erred in its interpretation of
  MCL 600.2955(1) and MRE 702; and (2) whether the trial court erred in its application of
  those evidentiary standards or abused its discretion in granting the defendants’ motions to
  exclude the plaintiff’s experts’ testimony and for summary disposition. The parties
  should not submit mere restatements of their application papers.

          The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
  the Negligence Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2017
           p0503
                                                                               Clerk